Citation Nr: 0617913	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from February 1979 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which confirmed and continued a 10 percent evaluation for 
arthritis of the right ankle.  Following a September 2002 VA 
examination, the RO increased the rating for the service-
connected right ankle disorder from 10 percent to 20 percent, 
effective September 1, 2001.  Since this does not represent 
the highest possible rating available under the rating 
schedule, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In March 2003 the veteran testified at an RO hearing.  A 
transcript of that hearing is of record.  

In May 2005 the Board, having received the case for review, 
discovered the existence of pertinent medical evidence in the 
case file that had not been considered by the RO.  The case 
was consequently remanded for review of the evidence and 
issuance of a supplemental statement of the case (SSOC) in 
compliance with 38 C.F.R. § 19.31.  

In February 2006 the RO issued an SSOC which continued the 
rating of 20 percent.  Although the RO advised that private 
medical records were duly considered in its readjudication, 
there is no indication that findings from the report of a 
compensation and pension (C&P) examination dated in May 2004 
was likewise considered.  Moreover, review of the May 2004 
C&P examination report reveals that certain information 
regarding the limitation of motion of the right ankle has not 
been provided.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his right ankle 
disorder in the recent past.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since March 2003 by the VA 
medical center patronized by the veteran 
should be obtained.  

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  In addition to 
required test findings and commentary upon 
the right ankle range of motion, the 
examiner is requested to clearly state 
whether there is ankylosis of the right 
ankle and, if so,

?	whether the ankle is ankylosed in 
plantar flexion between 30 degrees 
and 40 degrees, or more than 40 
degrees; or in dorsiflexion between 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from February 1979 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which confirmed and continued a 10 percent evaluation for 
arthritis of the right ankle.  Following a September 2002 VA 
examination, the RO increased the rating for the service-
connected right ankle disorder from 10 percent to 20 percent, 
effective September 1, 2001.  Since this does not represent 
the highest possible rating available under the rating 
schedule, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In March 2003 the veteran testified at an RO hearing.  A 
transcript of that hearing is of record.  

In May 2005 the Board, having received the case for review, 
discovered the existence of pertinent medical evidence in the 
case file that had not been considered by the RO.  The case 
was consequently remanded for review of the evidence and 
issuance of a supplemental statement of the case (SSOC) in 
compliance with 38 C.F.R. § 19.31.  

In February 2006 the RO issued an SSOC which continued the 
rating of 20 percent.  Although the RO advised that private 
medical records were duly considered in its readjudication, 
there is no indication that findings from the report of a 
compensation and pension (C&P) examination dated in May 2004 
was likewise considered.  Moreover, review of the May 2004 
C&P examination report reveals that certain information 
regarding the limitation of motion of the right ankle has not 
been provided.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his right ankle 
disorder in the recent past.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since March 2003 by the VA 
medical center patronized by the veteran 
should be obtained.  

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  In addition to 
required test findings and commentary upon 
the right ankle range of motion, the 
examiner is requested to clearly state 
whether there is ankylosis of the right 
ankle and, if so,

?	whether the ankle is ankylosed in 
plantar flexion between 30 degrees 
and 40 degrees, or more than 40 
degrees; or in dorsiflexion between 
0 degrees and 10 degrees, or at more 
than 10 degrees; or

?	whether there is ankylosis with 
abduction, adduction, inversion, or 
eversion deformity.

3.  The RO should then readjudicate the 
issue on appeal.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



